Title: From Thomas Jefferson to Johann Friedrich Daniel Lobstein, 10 October 1822
From: Jefferson, Thomas
To: Lobstein, Johann Friedrich Daniel

Monticello
Oct. 10. 22.Th: Jefferson has recieved from Doctr Lobstein his letter of Sep. 6. on the subject of his topography of Philadelphia, and of some other works in German. of these last however he cannot avail himself, not understanding the German language. writing is become so slow and painful to him, that he can only make his
			 acknolegement for this mark of attention, express his wishes for their success and assure Doctr Lobstein of his great respect.